DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1, line 7: replace each recitation of “transport” with --transporting--
Claim 1, line 39: replace “certain of” with --some of--
Claim 1, lines 43-44: replace “the other of” with --others of--
Claim 1, lines 50-51: replace “at least one drive signal (A1, A2)” with --at least two drive signals (A1, A2)--
Claim 1, line 51: replace “a first drive signal (A1)” with --a first drive signal (A1) of the at least two drive signals (A1, A2)--
Claim 1, line 52: replace “transport” with --transporting--
Claim 1, lines 53-54: replace “a first drive signal (A1)” with --the first drive signal (A1)-- 
Claim 1, line 59: replace “a second drive signal (A2)” with --a second drive signal (A2) of the at least two drive signals (A1, A2)--
--cancel claim 15--
Authorization for this examiner’s amendment was given via telephone by Attorney of Record Ronald S. Lombard on 10/18/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
the prior art as exemplified by Sasamori (JP H02-71958 A), Sato et al. (DE 10057000 A1), Nakano (JP H10-14626 A), Schenk, Jr. (US 3,061,913 A), fails to anticipate or render obvious in combination at least the control aspects of the claimed installation as presented in the last 13 lines of claim 1, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/EDWARD T TOLAN/Primary Examiner, Art Unit 3725